Affirmed and Opinion filed June 27, 2002








Affirmed and Opinion filed June 27, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-00934-CR
____________
 
JOHN JON NICHOLSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 182nd District Court
Harris County, Texas
Trial
Court Cause No. 870,073
 

 
M E M O R A N D U M  O
P I N I O N
Appellant entered a plea of no contest to felony driving
while intoxicated.  On August 6, 2001,
the trial court sentenced appellant to confinement for three years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a notice of appeal.
Appellant's appointed counsel filed a brief in which he
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).




A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed June 27, 2002.
Panel consists of Chief Justice
Brister and Justices Anderson and Frost.
Do not publish C Tex. R. App. P. 47.3(b).